DETAILED ACTION
Drawings
1.	The drawings were received on 3/2/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-9, 11-14, 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 9, 11, 17 each recite “the fluid flows at the outer periphery of the ring-shaped portion while the fluid does not flow at the inner periphery of the ring-shaped portion”.  Although it is possible that the invention is capable of performing this function based on the drawings, it is not inherent and the original disclosure is silent on preventing fluid from flowing at the inner periphery of the ring-shaped portion.  Further undermining support for this limitation, the disclosure states that the plate (512), which would presumably help to prevent fluid flow through the spring ring (513S), may be omitted (Published Application [0071]).
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaoka (US 5,316,113).
As per claim 9, Yamaoka discloses a hydraulic shock absorber (Title) comprising: 
a cylinder (10) containing fluid (Abstract); 
a channel forming part (12) including a channel (20) configured to allow for flow of the fluid along with relative movement of a rod (18) in an axial direction of the cylinder; and 
an opening and closing part (36, 42) configured to open and close the channel of the channel forming part, wherein the opening and closing part includes: 
an opening and closing member (36) configured to have a circular ring shape, close the channel by covering the channel and open the channel by deforming an outer periphery thereof under pressure of the fluid (36); and 
a preload member (42) configured to apply a preload to the opening and closing member, the preload member including a ring-shaped portion (42) and axis alignment portions (42), the ring-shaped portion being in a ring shape (42), the axis alignment portions being configured to protrude from an outer periphery of the ring-shaped portion and contact the channel forming portion to thereby perform axis alignment (42), the preload member being provided such that when the opening and closing member is deformed, the fluid flows at the outer periphery of the ring-shaped portion while the fluid does not flow at the inner periphery of the ring-shaped portion (42a), and 
wherein the ring-shaped portion has a non-uniform radial width (42), and the radial width is varied according to positions of the axis alignment portions (42). 
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka (US 5,316,113) in view of Tanaka (US 5,529,154).
As per claim 1, Yamaoka discloses a hydraulic shock absorber (Title) comprising: 
a cylinder (10) containing fluid (Abstract); 
a channel forming part (12) including a channel (20) configured to allow for flow of the fluid along with relative movement of a rod (18) in an axial direction of the cylinder; and 
an opening and closing part (36, 42) configured to open and close the channel of the channel forming part, wherein the opening and closing part includes: 
an opening and closing member (36) configured to have a circular ring shape, close the channel by covering the channel and open the channel by deforming an outer periphery thereof under pressure of the fluid; and 
a preload member (42) configured to apply a preload to the opening and closing member, the preload member including a ring-shaped portion (42) and axis alignment portions (42), the ring-shaped portion being in a ring shape (42) and including an inner periphery in a shape (42a), the axis alignment portions being configured to protrude from an outer periphery of the ring-shaped portion and contact the channel forming portion to thereby perform axis alignment (42), the preload member being provided such that when the opening and closing member is deformed, the fluid flows at the outer periphery of the ring-shaped portion while the fluid does not flow at the inner periphery of the ring-shaped portion (42a).  Although Yamaoka discloses other embodiments wherein the ring-shaped portion including an inner periphery in a shape other than a circular shape (204b), the first embodiment does not.
Tanaka discloses a valve structure for a damper including an inner periphery in a shape other than a circular shape (29a).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circular through opening of Yamaoka by forming it as an ellipse as taught by Tanaka in order to allow the disk to flex axially for thereby generating a damping force (Tanaka: Col. 6, lines 34-42).
		
    PNG
    media_image1.png
    319
    743
    media_image1.png
    Greyscale

As per claim 2, Yamaoka and Tanaka disclose the hydraulic shock absorber according to claim 1.  Tanaka further discloses wherein the ring-shaped portion is in a shape other than a circular ring shape (29a).
As per claim 3, Yamaoka and Tanaka disclose the hydraulic shock absorber according to claim 2.  Yamaoka further discloses wherein the ring-shaped portion has a non-uniform radial width (42, Fig. 5). 
As per claim 4, Yamaoka and Tanaka disclose the hydraulic shock absorber according to claim 3.  Yamaoka further discloses wherein the ring-shaped portion includes an outer periphery in a round shape, so that the ring-shaped portion has the non-uniform radial width (42, Fig. 5). 
As per claim 5, Yamaoka and Tanaka disclose the hydraulic shock absorber according to claim 4.  Tanaka further discloses wherein the inner periphery is in an elliptical shape (29a). 
As per claim 6, Yamaoka and Tanaka disclose the hydraulic shock absorber according to claim 2.  Yamaoka further discloses wherein the ring-shaped portion includes an outer periphery in a shape other than a round shape, so that the ring-shaped portion has a non-uniform radial width (42). 
As per claim 7, Yamaoka and Tanaka disclose the hydraulic shock absorber according to claim 1.  Yamaoka further discloses wherein the channel forming part comprises a piston body (12) attached to a distal end of the rod. 
As per claim 8, Yamaoka and Tanaka disclose the hydraulic shock absorber according to claim 7.  Yamaoka further discloses wherein the piston body includes a first protrusion (12) in a cylindrical shape and configured to protrude in the axial direction, and the axis alignment portions of the preload member are configured to perform the axis alignment by contacting a radially inward portion of the first protrusion (12). 

    PNG
    media_image2.png
    729
    701
    media_image2.png
    Greyscale

As per claim 17, Yamaoka discloses a damping force generation mechanism (Title) comprising: 
a channel forming part (12) including a channel (20) and a protrusion (12), the channel being configured to allow for flow of fluid along with relative movement of a rod (18) in an axial direction of a cylinder (10) containing the fluid, the protrusion being cylindrical and configured to protrude in the axial direction (12); 
an opening and closing member (36) configured to have a circular ring shape, close the channel by covering the channel and open the channel by deforming an outer periphery thereof under pressure of the fluid (36); and 
a preload member (42) configured to apply a preload to the opening and closing member, the preload member including a ring-shaped portion (42) and axis alignment portions (42), the ring-shaped portion being in a ring shape (42) and including an inner periphery in a shape (42a), the axis alignment portions being configured to protrude from an outer periphery of the ring-shaped portion toward a radially inward portion of the protrusion (42), the preload member being provided such that when the opening and closing member is deformed, the fluid flows at the outer periphery of the ring-shaped portion while the fluid does not flow at the inner periphery of the ring-shaped portion (42a).  Although Yamaoka discloses other embodiments wherein the ring-shaped portion including an inner periphery in a shape other than a circular shape (204b), the first embodiment does not.
Tanaka discloses a valve structure for a damper including an inner periphery in a shape other than a circular shape (29a).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circular through opening of Yamaoka by forming it as an ellipse as taught by Tanaka in order to allow the disk to flex axially for thereby generating a damping force (Tanaka: Col. 6, lines 34-42).
Response to Arguments
10.	Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive.
Regarding claims 1, 9, 11 and 17, the applicant argues that: 
“However, in Yamaoka, the alleged preload member 204 is merely placed underneath the alleged opening and closing member 202 and is not designed to apply a preload to the member 202” (Page 10).

Yamaoka discloses “a preload member (42) configured to apply a preload to the opening and closing member (36)”.  The disk plate (42) provides additional resistance to deformation by disk plate (36).  The inventive preload plate (513S) is just a flat plate as well.  The claim does not include any distinguishing structure for the functional language.
The applicant argues that: 
“Further, as shown in FIG. 21 above, the fluid flows through the openings 202b and the radially extending portions 204b, both of which are "designed to be in fluid communication" (Yamaoka, col. 10, lines 3-4 and lines 8-10). Note that the openings 2040b [sic] are formed radially inside of the alleged ring-shaped portion” (Page 10).

The rejection has been amended to account for the new claim limitations regarding fluid flow.
The applicant argues that:
“In contrast, in the present invention, the preload (force) is applied from the preload member 513S to the opening and closing member 511. Further, the preload member 513S is provided such that the fluid flows at the outer periphery of the ring-shaped portions 513a when the opening and closing member 511 deforms. However, as shown in FIG. 6 further above, no flow path is formed at the inner periphery of the ring-shaped portion 513a even if the opening and closing member 511 deforms. This is because the opening and closing member 511 does not have any openings radially inside thereof. See FIG. 4 (below) and FIG. 6 (above)” (Page 10).

The flow paths of other disks are not relevant because the claimed flow path is for the biasing member (513S).
The applicant argues that: 
“Tanaka is directed to a valve structure for generating damping forces as a piston of a damper moves back and forth. However, Tanaka was relied upon solely for the shape of the claimed ring-shaped portion and it fails to disclose any component that would correspond to the claimed opening and closing member 511 or the preload member 513S” (Page 17).

Tanaka is relied upon to teach in a change in shape and not the whole shock absorber plate assembly.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657